Exhibit 10.2


ppga06.jpg [ppga06.jpg]


PPG Industries Inc.
One PPG Place
Pittsburgh, PA 15272


Hervé Tiberghien
Vice President, Human Resources
May 17, 2018


Dear Amy:


PPG's success depends on hiring the very best people.  We believe, with PPG, you
will find meaning in your work every day and engage in opportunities that will
shape you personally and professionally.  We are very pleased to offer you the
position of Senior Vice President, Packaging, Specialty Coatings & Materials,
and Corporate Strategy, reporting to Michael McGarry.


Your starting base salary will be $480,000 annually.


You will participate in our annual Incentive Compensation Plan. Your 2018
incentive award target will be 65% of your base salary, which will be prorated
in 2018 (based upon your starting date) and will be paid in February 2019 based
on the level of achievement of performance goals under the Incentive
Compensation Plan.


In addition, you will participate in our long-term incentive (LTI) program,
which includes annual grants of stock options, performance-based restricted
stock units (RSUs) and a total shareholder return (TSR) grant. Provided your
employment begins on or before December 31, your initial LTI grants will be made
in February 2019. The target value of your LTI award is approximately $750,000,
and will be scheduled to vest on the third anniversary of the grant date. All
LTI grants made to you will be subject to the LTI program.


You will receive a signing bonus of $300,000, less applicable taxes, in October
2018 to off-set the loss of your retention bonus with your current company. 
Additionally, you will receive a cash bonus of $100,000, less applicable taxes,
in February 2019 to partially offset the loss of your 2018 bonus from your
current company.  Should you voluntarily resign within one year of the payment
of either of these bonuses, you will repay PPG the full amount, less applicable
taxes.


You will also receive a one-time grant of time-based RSUs with a total target
grant value of $1,200,000 to partially off-set the loss of your unvested
equity.  These RSUs will be granted shortly after your start date and will vest
on January 29, 2021.


In your leadership role, you will be subject to meeting a stock ownership
requirement equal to two times your base salary within five years.


Should PPG terminate your employment for reasons other than cause within your
first ten years of employment, you will be eligible for a severance of 100% of
your annual base salary and a pro-rated target bonus award.


PPG will provide you with the reimbursement of relocation costs to Pittsburgh,
as shown in the attached document. Such relocation benefits will be applicable
until the one-year anniversary of your start date.







--------------------------------------------------------------------------------




You will be eligible for a broad array of PPG employee benefits, including
health care coverage, life insurance and retirement plan which includes a 401(k)
savings plan with a company matching contribution as well as a company-provided
contribution to the plan. You will be provided five weeks
of vacation, prorated in 2018, based upon the commencement of your employment.  
A summary of benefits is attached for your review.


All PPG compensation and benefits described in this letter will be provided
under the terms of applicable PPG plans, which plans PPG may amend in accordance
with their terms.


This offer is contingent upon the successful completion of PPG's pre-employment
processes, which will be initiated after you have accepted our offer. The
pre-employment contingencies include:
•
Background Check:  After you have electronically accepted our offer of
employment, you will receive instructions to initiate your background check and
drug screen. Please initiate this process as soon as possible as the link
expires after 48 hours.

•
Medical History Review:  The information you provide on the PPG Medical History
Questionnaire is used to determine whether there are any medical conditions that
might restrict you from safely performing the essential functions of the
position; and if so, whether accommodations to those restrictions can be made.

•
Employment Agreement:  Based on your position, you are required to complete an
Employment Agreement.  Execution of this agreement must be completed prior to
your first day of employment.  We encourage you to review the employee agreement
by clicking on the employee agreement task prior to accepting this offer of
employment. The Employment Agreement will supersede the terms of this letter, if
at all inconsistent.

•
Employment Eligibility:  On your first day of employment you will be expected to
provide proof of citizenship or other authorization to work in the United
States.



Should you have any questions regarding our employment offer, please contact me
or Annie Livingston.
 
Amy, we believe that you have the desire and ability to make a significant
contribution to PPG, and to drive the growth of our business.  Joining PPG means
you are connecting your career and your learning and development to a growing
global leader dedicated to support your aspirations.  We look forward to
welcoming you to PPG.


Sincerely,


/s/ Hervé Tiberghien


Hervé Tiberghien
Vice President, Human Resources


cc: Annie Livingston


Enclosures:
•
Employment Agreement

•
PPG Benefits Information

•
Relocation Package






